DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Remarks filed 08/05/2021 has been entered. Claims 1, 3-9, and 11-17 are allowed. Claims 2 and 10 have been canceled.  

Allowable Subject Matter
Claims 1, 3-9, and 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are drawn to a battery pack comprising: a plurality of battery cells, each including a relief valve and being configured to exhaust gas through the relief valve; a gas-ventilation-passage wall including an inner surface and an outer surface, wherein the inner surface faces a gas ventilation passage and the outer surface is an opposite surface of the gas-ventilation-passage wall, and a temperature sensor disposed in contact with the outer surface of the gas-ventilation-passage wall and configured to measure a temperature of an inside of the gas ventilation passage via the gas--ventilation-passage wall. 
The closest prior art is Watanabe (JP2015138647A, see also English equivalent US20170012268A1) and Matsumura (US20110059341).
Watanabe teaches a battery pack comprising: a plurality of battery cells “3” (Watanabe [0022]), each cell including a relief valve “7” and configured to exhaust gas through the relief valve (Watanabe [0025]), a gas ventilation passage wall “61”, “62” (Watanabe [0060]) forming a gas ventilation passage, and a temperature sensor “T”.  Watanabe does not teach wherein the temperature sensor is disposed in contact with the outer surface of the gas ventilation passage wall and configured to measure a 
Matsumura discloses a similar battery pack wherein the temperature sensor is located on an inner surface of a gas ventilation passage wall (Matsumura Fig. 2b “33”) wherein the temperature sensor is configured to directly measure the gas temperature. Matusmura teaches wherein the sensors are located inside the chamber in order to enable sensitive detection (Matsumura [0022]). Matsumura does not teach wherein the temperature sensor is on an outer surface of the gas ventilation passage wall such that it can measure the temperature through the wall, and there is no reasonable motivation to put the temperature sensor on the exterior wall of the gas passage, since this would hamper the sensitivity desired.
Therefore, the closest prior art fails to disclose, teach, suggest, or render obvious a battery pack comprising: a plurality of battery cells, each including a relief valve and being configured to exhaust gas through the relief valve; a gas-ventilation-passage wall including an inner surface and an outer surface, wherein the inner surface faces a gas ventilation passage and the outer surface is an opposite surface of the gas-ventilation-passage wall, and a temperature sensor disposed in contact with the outer surface of the gas-ventilation-passage wall and configured to measure a temperature of an inside of the gas ventilation passage via the gas--ventilation-passage wall, when taken with all of the other claim limitations.
Claims 4-9 and 12-17 are allowable by way of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRSTEN B TYSL/Examiner, Art Unit 1722              

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722